195 F.2d 517
DIAZ et al.v.CROM.
No. 13854.
United States Court of Appeals Fifth Circuit.
April 10, 1952.
Rehearing Denied May 6, 1952.

J. Tom Watson, Tampa, Fla., for appellants.
Charles F. Blake, Tampa, Fla., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and STRUM, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying the defendant's motion for summary judgment in a plenary suit brought by a trustee in bankruptcy to recover certain described assets which are alleged to belong to the estate of the bankrupt. It is not a final order and therefore is not appealable. Our appellate jurisdiction in plenary suits in the District Court is derived from 28 U.S.C.A. §§ 1291, 1292. It is limited to review of final decisions, except as otherwise therein specified. The order before us is not within the exceptions. Consequently, the appeal must be and the same hereby is dismissed on the authority of In re Finkelstein, 2 Cir., 102 F.2d 688.